EXHIBIT 10.1

LOGO [g36732commerca_logo.jpg]

COMERICA BANK

FOREIGN CURRENCY EXCHANGE MASTER AGREEMENT

The undersigned Customer and Comerica Bank, a Michigan banking corporation
(“Bank”), agree that Bank will provide Customer with Comerica’s Foreign Currency
Exchange Transaction Service (“FX Service”) under the terms and conditions of
this Master Agreement:

1. Definitions. The following terms will have the following meanings in this
Agreement:

“Business Day” means for purposes of (i) solely in relation to delivery of a
Currency, a day which is a Local Banking Day in relation to that Currency; and
(ii) any other provision of the Agreement (as that term is defined in
Section 2.2 below), a day which is a Local Banking Day for the applicable
locations of both parties; provided, however, that neither Saturday nor Sunday
will be considered a Business Day for any purpose.

“Confirmation” means a writing (including facsimile or other electronic means
from which it is possible to produce a hard copy, but subject to Section 2.5
below) evidencing an FX Transaction, and specifying:

(i) the parties thereto,

(ii) the amounts of the Currencies being bought or sold and by which party,

(iii) the Value Date, and

(iv) any other term generally included in such a writing in accordance with the
practice of the relevant foreign exchange market.

“Currency” means money denominated in the lawful currency of any country.

“Currency Obligation” means any obligation of a party to deliver a Currency
pursuant to an FX Transaction.

“Customer” means the undersigned customer on behalf of itself as well as on
behalf of its affiliates and subsidiaries set forth on Exhibit A attached
hereto.

“FX Transaction” means any transaction between the parties for the purchase by
one party of an agreed amount in one Currency against the sale by it to the
other of an agreed amount in another Currency, both such amounts either being
deliverable on the same Value Date or, if the parties have so agreed, being
cash-settled in a single Currency, which is or shall become subject to the
Agreement and in respect of which transaction the parties have agreed (whether
orally, electronically or in writing): the Currencies involved, the amounts of
such Currencies to be purchased and sold, which party will purchase which
Currency, and the Value Date. Additionally, the Bank may designate any of the
following as an FX Transaction: Spot, Forward, Currency Options and
Non-Deliverable Forward (NDF).

“Local Banking Day” means (i) for any Currency, a day on which commercial banks
effect deliveries of that Currency in accordance with the market practice of the
relevant foreign exchange market, and (ii) for any party, a day in the location
of the principal residence or office of such party on which commercial banks in
that location are not authorized or required by law to close.

“Value Date” means, with respect to any FX Transaction, the Business Day (or
where market practice in the relevant foreign exchange market in relation to the
two Currencies involved provides for delivery of one Currency on one date which
is a Local Banking Day in relation to that Currency but not to the other
Currency and for delivery of the other Currency on the next Local Banking Day in
relation to that other Currency (“Split Settlement”) the two Local Banking Days
in accordance with that market practice) agreed by the parties for delivery of
the Currencies to be purchased and sold pursuant to such FX Transaction, and,
with respect to any Currency Obligation, the Business Day (or, in the case of
Split Settlement, Local Banking Day) upon which the obligation to deliver
Currency pursuant to such Currency Obligation is to be performed.

2. Foreign Exchange Transactions.

2.1 Scope of the Agreement. The parties may enter into FX Transactions, for such
quantities of such Currencies, as may be agreed subject to the terms of the
Agreement; provided that neither party shall be required to enter into any FX
Transaction with the other party. Unless otherwise agreed in writing by the
parties, each FX Transaction entered into between the parties on or after the
date of this Master Agreement shall be governed by the Agreement.

 

Page 1 of 7



--------------------------------------------------------------------------------

2.2 Single Agreement. This Master Agreement, the terms agreed between the
parties with respect to each FX Transaction (and, to the extent recorded in a
Confirmation, each such Confirmation), and all executed addenda and amendments
to any of such items shall together form the agreement between the parties (the
“Agreement”) and shall together constitute a single agreement between the
parties. The parties acknowledge that all FX Transactions are entered into in
reliance upon such fact, it being understood that the parties would not
otherwise enter into any FX Transaction.

2.3 Confirmations. Subject to Section 11.4, all conversations related to FX
Transactions shall be recorded by Bank. FX Transactions shall be promptly
confirmed verbally by the parties, with follow-up Confirmations exchanged by
mail, facsimile or other electronic means from which it is possible to produce a
hard copy, subject to Section 2.5 below (such follow-up Confirmation shall
constitute a “written Confirmation”). The terms of such written Confirmation
shall be deemed correct and accepted absent manifest error. Any party objecting
to the terms of the written Confirmation shall, as soon as practicable (and no
later than two (2) Business Days after its receipt of such written
Confirmation), send a corrected written Confirmation. Bank and Customer shall
work together to resolve promptly such discrepancy. The failure by a party to
issue a Confirmation shall not prejudice or invalidate the terms of any FX
Transaction.

2.4 Inconsistencies. In the event of any inconsistency between the terms of a
Confirmation and the other provisions of the Agreement, the other provisions of
the Agreement shall prevail, and the Confirmation shall not modify the other
terms of the Agreement.

2.5 E-mail Notification. From time to time Bank may provide Customer with a
system-generated e-mail notification advising that an FX Transaction has
occurred (an “E-mail Notification”). Customer acknowledges that E-mail
Notifications are provided as a convenience only and are not Confirmations.
Customer agrees that any concerns regarding the contents of an E-mail
Notification will be addressed with Bank via phone and not via e-mail, and that
it will not reply directly to any E-mail Notifications. Customer will not use
e-mail to send Bank communications which contain unencrypted confidential
information such as passwords, account numbers or social security numbers. In
addition, Customer acknowledges that it will not send, via e-mail, any inquiry
or request that may be of a time-sensitive nature. If Customer receives an
E-mail Notification by mistake, it will destroy or delete the message and advise
Bank of the error.

3. Customer Orders.

3.1 Customer may request that Bank purchase or sell a Currency on behalf of and
for the benefit of Customer. Customer understands that the types of Currency
Bank may make available for sale or purchase under this Master Agreement are
subject to change from time to time at Bank’s discretion.

3.2 Customer agrees to make its FX Service request by such means as Bank may
make available for use by Customer from time to time, including but not limited
to telephone, facsimile, Internet, or private systems. Prior to Bank’s execution
of a Customer order, if Customer discovers what it believes to be an error or
discrepancy in the initiation of its FX request, Customer must notify Bank
immediately at the address and using the communications methods indicated by
Bank to Customer from time to time. After receipt of notice, Bank will take
reasonable steps to correct the error in such initiation, if reasonably
practicable without cost to Bank, if Customer caused the error. Customer further
agrees to provide Bank with such documentation as Bank deems necessary prior to
using the FX Service. In particular:

(a) If Customer uses the telephone FX Service, Bank is authorized by Customer to
accept and act on requests and instructions received from any person identifying
himself/herself as a person designated in writing by Customer as an Authorized
User and a Confirmer, if applicable.

(b) If Customer uses the Internet FX Service (“Comerica eFX®”), Customer will
enter into and comply with Bank’s Treasury Management Services Agreement –
Automated Information Reporting and Transaction Initiation Service – Treasury
Management Connect WebSM (the “TMC Web Agreement”) and any related user guides
(the “User Guides”), and Bank is authorized by Customer to accept and act on
requests and instructions received through the Comerica eFX system in accordance
with the TMC Web Agreement and User Guides and the other terms of this Master
Agreement related thereto.

(c) If Customer uses a private system service (such as Bloomberg), Bank is
authorized by Customer to accept and act on requests and instructions that
comply with the security procedures for the private system.

Customer understands and agrees that, although the Comerica eFX system enables
Customer to establish specific transactional limits for various Authorized Users
utilizing Comerica eFX, such limits do not apply to FX Service requests
initiated by any means other than Comerica eFX. Bank does not accept any
responsibility to monitor or verify Comerica eFX transactional limits
established by Customer, nor to apply such limits to FX Service requests
initiated by any other means, including FX Service requests initiated by another
means after a similar Comerica eFX request has been denied by

 

Page 2 of 7



--------------------------------------------------------------------------------

the Comerica eFX system due to the application of such limits. Bank shall have
no liability to Customer as a result of accepting and acting on any request or
instruction received from any Authorized User by any means other than Comerica
eFX that exceeds such Authorized User’s established Comerica eFX limits.

3.3 Customer understands that Bank is not obligated to complete any FX
Transaction request for Customer unless the Customer has in its designated
demand deposit account at Bank sufficient good and collected funds to cover the
amount of the transaction request including fees, or has a line of credit with
Bank on which Bank may draw to cover the amount of the transaction request
including fees, or Bank and Customer have otherwise entered into a written
agreement for the settlement and payment of the transaction request and fees.
Additionally, Bank may require Customer to execute appropriate documentation
evidencing Bank’s security under this Section 3.3.

3.4 On a best efforts basis, Bank agrees to accept FX Transaction requests from
Customer to buy or sell foreign currencies at specific foreign exchange rates.
Customer understands and agrees that, due to foreign exchange rate movements,
Bank’s execution of Customer’s request at the designated exchange rate may not
be possible. In the event that such designated rate is not available, Customer
agrees Bank is authorized to execute, and Customer will accept, orders to buy or
sell foreign currencies at the exchange rate next available to Bank.

4. Settlement and Netting.

4.1 Settlement. Subject to Sections 4.2 and 4.3, each party shall deliver to the
other party the amount of the Currency to be delivered by it under each Currency
Obligation on the Value Date for such Currency Obligation.

4.2 Settlement Netting. Unless otherwise mutually agreed, if, on any date, more
than one delivery of a particular Currency under Currency Obligations is to be
made, then each party shall aggregate the amounts of such Currency deliverable
by it and only the difference between these aggregate amounts shall be delivered
by the party owing the larger aggregate amount to the other party, and, if the
aggregate amounts are equal, no delivery of the Currency shall be made.

4.3 Novation Netting By Currency. If the parties enter into an FX Transaction
giving rise to a Currency Obligation for the same Value Date and in the same
Currency as a then-existing Currency Obligation between the parties, then
immediately upon entering into such FX Transaction, each such Currency
Obligation shall automatically and without further action be individually
canceled and simultaneously replaced by a new Currency Obligation for such Value
Date determined as follows: the amounts of such Currency that would otherwise
have been deliverable by each party on such Value Date shall be aggregated and
the party with the larger aggregate amount shall have a new Currency Obligation
to deliver to the other party the amount of such Currency by which its aggregate
amount exceeds the other party's aggregate amount, provided that if the
aggregate amounts are equal, no new Currency Obligation shall arise. This
Section 4.3 shall not affect any other Currency Obligation of a party to deliver
any different Currency on the same Value Date.

4.4 Acceleration. In the event Customer is in default under any FX Transaction
or if Bank determines there is a material adverse change in the overall
financial condition of Customer, Bank may at its option request additional
security from Customer or accelerate all FX Transactions in the same Currency
with Customer without respect to the originally contracted Value Dates so that
all such FX Transactions have the same Value Date, and Bank then may net all
such FX Transactions as provided in Section 4.2 or 4.3.

4.5 Applicability. The netting provisions in this Article 4 shall apply
notwithstanding the failure of Bank to send a Confirmation or that Bank sent a
Confirmation that incorrectly states any term of any FX Transaction.

4.6 Failure to Record. The provisions of Section 4.3 shall apply notwithstanding
that either party may fail to record the new Currency Obligation in its books.

5. Bank’s Limitation of Liability; Indemnity; Time for Bringing Claims.

5.1 Bank will not be liable to Customer for any failure or delay in the
performance of any of its obligations under any Agreement if such failure or
delay results from causes beyond Bank’s reasonable control, including but not
limited to communications failures, terrorist actions, market interruptions,
war, riots, strikes, acts of god, or government action or inaction.

5.2 Notwithstanding any other provision of this Agreement, Bank’s liability
resulting from any error caused by Bank, its agents or service providers in
performing or providing in any manner the FX Service will be limited to the
actual and direct damages suffered and provable by Customer in an amount not to
exceed the amount of interest, at the prevailing rate for the subject currency
as available to Bank, which would have been earned had the error not occurred.
IN NO EVENT WILL

 

Page 3 of 7



--------------------------------------------------------------------------------

BANK BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, PUNITIVE OR INDIRECT DAMAGES OR
LOSSES EVEN IF IT IS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE.

5.3 Indemnity. Except to the extent that any liability, loss or damage is caused
by the gross negligence or willful misconduct of Bank, Customer will indemnify
Bank fully against any liability, loss or damage incurred by Bank however
arising and by whomever caused, whether arising directly or indirectly from
Customer's use or operation of the FX Service, including, without limitation,
third party claims arising from any FX Transaction completed at the instruction
or purported instruction of Customer.

5.4 Customer acknowledges that Bank may be required to provide claim notices to
third parties within 60 days of the applicable Value Date. Therefore, no claim
arising out of or relating to this Agreement may be brought by Customer unless
Customer has provided to Bank written notice of the claim within 60 days of the
applicable Value Date.

6. Customer’s Responsibilities.

6.1 Customer shall provide Bank with such authorizations and documents as Bank
deems necessary for purposes of providing the FX Service. Customer assumes all
liability for providing such documents and authorizations in a timely manner.

6.2 Customer assumes all responsibility for maintaining security and
confidentiality measures in relation to its use of the FX Service. Customer
agrees that any FX Transactions made using security codes, passwords, digital
certificates and the like that are assigned to Customer, are authorized FX
Transactions for which Customer assumes all liability.

6.3 Customer shall pay when due all payment obligations owing under each
Agreement. Customer agrees to pay any overdue amount on demand with interest at
an annual rate equal to the cost to Bank (without proof or evidence of any kind
of the actual cost to Bank) if Bank were to fund the overdue amount. Interest
shall be calculated on the basis of daily compounding and the actual number of
days elapsed.

6.4 The obligation of Customer to make payments in any Currency will not be
discharged or satisfied by any recovery under any judgment expressed in or
converted into U.S. dollars except to the extent to which such recovery results
in the effective receipt by Bank of the full amount of such Currency that was so
payable. The obligation of Customer shall be enforceable as an alternative or
additional cause of action for the purpose of a recovery in U.S. dollars of the
amount by which such effective receipt falls short of the full amount of such
Currency that was payable under an Agreement.

7. Security Procedures.

7.1 Bank is authorized and directed by Customer to provide to the persons named
and designated by Customer (each an “Authorized User”) in the completed FX
Service Master Agreement – Designation of Authorized Users form, any security
devices, including cards, codes, digital certificates, user id, passwords, and
software that is necessary for the use of the FX Service.

7.2 If Customer elects to use Comerica eFX, Bank will add each Authorized User
to the Comerica eFX system and designate each Authorized User as either an
“Administrator” or a “Corporate User” as requested by Customer. Bank will
complete the Comerica eFX setup for each designated Administrator, granting the
transactional limits, authorities, permissions, etc. as determined by Bank and
consistent with Bank policy (or as may be otherwise agreed between Bank and
Customer). Customer’s Administrator(s) is responsible for accessing Comerica eFX
to complete the setup of each Corporate User, including giving the Corporate
Users various transactional limits, authorities, permissions, etc. Customer
understands that Bank does not monitor or verify the setup of Corporate Users by
Customer and agrees that such setup is the sole responsibility of Customer. Bank
shall have no liability to Customer of any kind resulting from Customer’s
failure to properly complete the setup of each Corporate User on the Comerica
eFX system.

7.3 Any change to the list of Authorized Users must be made in writing by a
Customer-authorized signer and shall be effective on the later of the date
indicated in the written change notice or at the opening of Bank’s business on
the third Business Day following Bank’s receipt of such notice.

8. Representations, Warranties and Covenants.

8.1 Representations and Warranties. Each party represents and warrants to the
other party as of the date of this Master Agreement and as of the date of each
FX Transaction that: (i) it has authority to enter into the Agreement (including
such FX Transaction); (ii) the persons entering into the Agreement (including
such FX Transaction) on its behalf have been duly

 

Page 4 of 7



--------------------------------------------------------------------------------

authorized to do so; and (iii) the Agreement (including such FX Transaction) is
binding upon it or in the case of Customer, is binding upon itself as well as
its affiliates and subsidiaries set forth on Exhibit A, as the case may be, and
enforceable against the parties in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and applicable principles of equity) and
does not and will not violate the terms of any agreements to which such party is
bound. Customer further represents and warrants that it acts as principal in
entering into each FX Transaction.

8.2 Covenants. Each party covenants to the other party that it will at all times
obtain and comply with the terms of and do all that is necessary to maintain in
full force and effect all authorizations, approvals, licenses and consents
required to enable it lawfully to perform its obligations under the Agreement.

9. Customer to Rely on its Own Expertise.

Customer represents and warrants to Bank as of the date of this Master Agreement
and as of the date of each FX Transaction that (absent a written agreement
between the parties that expressly imposes affirmative obligations to the
contrary for such FX Transaction): (i)(A) it is acting for its own account, and
it has made its own independent decisions to enter into the Agreement (including
such FX Transaction) and as to whether the Agreement (including such FX
Transaction) is appropriate or proper for it based upon its own judgment and
upon advice from such advisors as it has deemed necessary, including the present
and future results, consequences, risks, and benefits thereof, whether
financial, accounting, tax, legal or otherwise; (B) it is not relying on any
communication (written or oral) of Bank as investment advice or as a
recommendation to enter into the Agreement (including such FX Transaction), it
being understood that information and explanations related to the terms and
conditions of the Agreement (including such FX Transaction) shall not be
considered investment advice or a recommendation to enter into such FX
Transaction; and (C) it has not received from Bank any assurance or guarantee as
to the expected results of such FX Transaction; (ii) it is capable of evaluating
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of the
Agreement (including such FX Transaction); and (iii) Bank is not acting as a
fiduciary or an advisor for it in respect of the Agreement (including such FX
Transaction).

10. Governing Law; Venue; Jury Trial Waiver.

This Master Agreement, each Agreement, and each FX Transaction will be governed
by the laws of the State of Michigan without regard to conflict of law
principles. Any litigation arising out of this Master Agreement, any Agreement,
or otherwise in connection with the FX Service will be brought in a court of
competent jurisdiction located in the State of Michigan, both parties waiving
any claim that such court does not have personal jurisdiction over it or is an
inconvenient forum. THE PARTIES AGREE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL RIGHT, BUT ONE THAT MAY BE WAIVED. AFTER CONSULTING (OR HAVING
HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, EACH KNOWINGLY AND
VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN
THE EVENT OF LITIGATION REGARDING THIS MASTER AGREEMENT, ANY AGREEMENT, OR THE
FX SERVICE.

11. General Provisions.

11.1 Service Revisions. Bank reserves the right to revise the FX Service and any
User Guides or reference materials from time to time and to change its hours of
operation for the FX Service without prior notice and without consent of
Customer.

11.2 Notices. Notices required or voluntary under this Master Agreement or an
Agreement must be mailed or faxed to Bank at:

Comerica Bank (Mailcode 7270)

Attn: Global Capital Markets Manager

P.O. Box 75000

Detroit, MI 48275 USA

and to Customer at the address or facsimile number set forth in the application
below. Unless otherwise stated in an Agreement, notice shall be deemed received
upon actual receipt.

11.3 Assignment. Neither party may assign or transfer or purport to assign or
transfer its rights or obligations under this Master Agreement or any Agreement
to a third party without the prior written consent of the other party; provided,
however, that Bank may assign this Master Agreement and any Agreement to an
affiliate or to any entity that succeeds (by merger, acquisition, or otherwise)
to all or any substantial part of Bank’s assets. Any purported assignment,
transfer or charge in violation of this Section 11.3 shall be void.

 

Page 5 of 7



--------------------------------------------------------------------------------

11.4 Telephonic Recording. Customer agrees that Bank may electronically record
all telephonic conversations between them and that any such recordings may be
submitted in evidence to any court or in any proceedings for the purpose of
establishing any matters pertinent to this Agreement.

11.5 Termination. Each of the parties may terminate this Master Agreement at any
time by seven (7) days’ prior written notice to the other party delivered as
prescribed in Section 11.2, and termination shall be effective at the end of
such seventh day; provided, however, that any such termination shall not affect
any outstanding Currency Obligations, and the provisions of the Agreement shall
continue to apply until all the obligations of each party to the other under the
Agreement have been fully performed.

11.6 Severability. In the event any one or more of the provisions contained in
this Master Agreement or any Agreement should be held invalid, illegal or
unenforceable in any respect under the law of any jurisdiction, the validity,
legality and enforceability of the remaining provisions contained in this Master
Agreement or any Agreement under the law of such jurisdiction, and the validity,
legality and enforceability of such and any other provisions under the law of
any other jurisdiction shall not in any way be affected or impaired thereby. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

11.7 No Waiver. No waiver granted by a party and no omission or delay on the
part of a party in exercising any right, power or privilege under this Master
Agreement or any Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

11.8 Inconsistencies. In the event of any inconsistencies between this Master
Agreement and the TMC Web Agreement and/or any User Guides, the provisions of
this Master Agreement shall prevail.

Attachment:    Designation of Authorized Users form

 

--------------------------------------------------------------------------------

CUSTOMER, ON BEHALF OF ITSELF AS WELL AS ON BEHALF OF ITS AFFILIATES AND

SUBSIDIARIES SET FORTH ON EXHIBIT A

 

  Accepted:    Veri-Tek International, Corp.      [Typed Name of Customer]     
  By:    /s/ David H. Gransee      [Signature of Authorized Signer]   Date:   

Sept. 7, 2007

  Name:   

David H. Gransee

  Title:   

VP & CFO

  Address:    7402 W. 100th Pl.          City:    Bridgeview   State:    IL   
Postal Code:    60455   Country:    United States   Phone:    708 237-2078


 

--------------------------------------------------------------------------------

  COMERICA BANK

 

  By:   

/s/ James Q. Goudie III

  Date:   

9/7/07

  Name:   

James Q. Goudie

  Title:   

VP & AGM

         Comerica Bank (Mailcode 7270)
P.O. Box 75000
Detroit, MI 48275 USA
248-371-6808                    


 

Page 6 of 7



--------------------------------------------------------------------------------

EXHIBIT A

CUSTOMER’S SUBSIDIARIES AND AFFILIATES

 

Page 7 of 7